Citation Nr: 1212050	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-28 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic bilateral knee disorder to include osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from August 1949 to October 1953 and from July 1968 to September 1968.  He had additional duty with the Texas National Guard.  He was a prisoner of war of the North Korean Government from November 30, 1950, to August 23, 1953.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, denied service connection for bilateral knee arthritis.  In March 2010, the Veteran submitted a Motion to Advance on the Docket.  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript of the hearing was prepared and incorporated into the record.  At the hearing, the Board granted the Veteran's Motion to Advance on the Docket. In July 2010, the Board remanded the Veteran's appeal to the RO for additional action.  In January 2011, the Board again remanded the Veteran's appeal to the RO for additional action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was a prisoner of war of the North Korean Government from November 30, 1950, to August 23, 1953.  

2.  The Veteran sustained bilateral knee trauma during combat and while held as a prisoner of war.  

3.  Degenerative joint disease (osteoarthritis) of the knees has been diagnosed. 



CONCLUSION OF LAW

Osteoarthritis of the knees was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303(d), 3.307(a)(5), 3.309(c) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for osteoarthritis of the knees.  As such, no discussion of VA's duty to notify and to assist is necessary.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Where the Veteran is a former prisoner of war who was interned or otherwise detained for not less than thirty days and post-traumatic osteoarthritis (degenerative joint disease) becomes manifest to a degree of ten percent at any time after termination of active service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(5), 3.309(c) (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service documentation indicates that he was wounded and taken prisoner during combat in Korea.  The Veteran was a prisoner of war of the North Korean Government from November 30, 1950, to August 23, 1953.  Service connection has been established for left knee shell fragment wound residuals and right fibulotalar joint fracture residuals and traumatic arthritis.  

At the April 2010 hearing before the undersigned Acting Veterans Law Judge, the Veteran testified that he sustained significant knee trauma when he was wounded and captured during an enemy grenade attack; forced to march to a prisoner of war camp; imprisoned for 998 days; and forced to carry bodies for burial on a steep and snowy hillside.  

At an April 2011 VA examination for compensation purposes, the Veteran complained of chronic knee pain since 1955.  The examiner noted that the Veteran had been held as a prisoner of war in Korea.  The Veteran was diagnosed with early degenerative joint disease of the knees.  The examiner opined that:  

The Veteran's bilateral knee condition not related to service or to cold exposure or to [left tibiotalar fracture residuals].  They are related to aging, obesity, diabetes mellitus with peripheral neuropathy as a contributor.  

The VA physician neither noted the Veteran's service-connected right lower extremity traumatic arthritis and left knee shell fragment wound residuals nor commented on the etiological relationship, if any, between the Veteran's service-connected traumatic lower extremity disabilities and his degenerative joint disease of the knees.  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  The Veteran was a prisoner of war for over two and a half years.  He has been diagnosed with degenerative joint disease by a VA physician on a recent VA examination.  While the examiner attributed the disorder to non-traumatic causes, the Board observes that the physician failed to note the Veteran's multiple significant service-connected traumatic lower extremity disabilities.  In light of such deficiency, the Board finds the examiner's opinion as to the etiology of the Veteran's arthritic disorder to be of little probative value.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's osteoarthritis of the knees is traumatic in nature and thus presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(5), 3.309(c) (2011).  Accordingly, service connection for osteoarthritis of the knees is now warranted.  


ORDER

Service connection for osteoarthritis of the knees is granted.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


